Name: Commission Regulation (EEC) No 148/84 of 18 January 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18 / 8 Official Journal of the European Communities 21 . 1 . 84 COMMISSION REGULATION (EEC) No 148/84 of 18 January 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3 ) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2), as last amended by Regulation (EEC) No 2959 /83 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 July 1983 ; whereas the situation regarding these stocks is such that this date should be replaced by 30 September 1983 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4) taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 , ' 31 July 1983 ' is hereby replaced by '30 September 1983 '. Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 3 This Regulation shall enter into force on 23 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. ( 2) OJ No L 272, 30 . 10 . 1979 , p. 16 . ( 3 ) OJ No L 289 , 22 . 10 . 1983 , p. 2*. (4) OJ No L 251 , 5 . 10 . 1979 , p. 12 .